DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-6 and 8-20 are pending and claim 7 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.
In regards to Gau fails to teach a "retainer selectively couplable directly to the first section" as recited in amended claim 5, examiner respectfully disagrees because Gau discloses that the retainer is either “slipped on or screwed” onto the first section, therefore, the retainer is considered to be “selectively coupled” (see Col. 3, Lines 46-50). 
Therefore, Gau does teach that the “retainer selectively couplable directly to the first section" and the rejection of claim 5 has been maintained.  

In regards to Gau fails to teach “coupling the retainer directly to the first section of conduit to substantially axially lock the second section of conduit to the first section of conduit”, examiner respectfully disagree because the retainer (shown as 10 in Fig. 1) directly couples to the first section of conduit (shown as the combination of 11 and 21 in Fig. 1) via the use of a screw (see element 15 in Fig. 1). 
Therefore, Gau does teach “coupling the retainer directly to the first section of conduit to substantially axially lock the second section of conduit to the first section of conduit” and the rejection of claim 18 has been maintained. 

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
	In claim 5, line 13, “retainer” should be “retainer;”;
	In claim 5, line 14, “section .” should be “section.”;
	In claim 5, last line, “uncoupleable” should be “uncouplable”;
In claim 8, line 1, “The pivoting joint of claim 7” should be “The pivoting joint of claim 5”.	
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gau (U.S. Patent No. 6,003,907).
Claim 5, Gau discloses:
A pivoting joint (see annotated Fig. 1 below) for conduit, comprising: 
a first section (considered as the combination of elements 11 and 21 in Fig. 1) defining a flow path for a fluid along an axis and 
a first outboard bearing seat (see annotated Fig. 1) defined around the axis; 
a second section (see annotated Fig. 1) defining a flow path for a fluid along the axis and 
a first inboard bearing seat (see annotated Fig. 1) and a second inboard bearing seat (see annotated Fig. 1) defined around the axis and spaced from one another; and 
a retainer (see annotated Fig. 1) selectively couplable directly to the first section and defining a second outboard bearing seat; 
a first set of bearings (considered as 18 in Fig. 1) positioned between the first outboard bearing seat and the first inboard bearing seat; 
a second set of bearings (considered as 19 in Fig. 1) positioned between the second outboard bearing seat and the second inboard bearing seat; 
wherein, the first bearing set directly contacts the first section and second section (see annotated Fig. 1) and the second bearing set directly contacts the second section and the retainer (see annotated Fig. 1);
 wherein, the retainer is selectively uncouplable from the first section (see Col. 3, Lines 46-50, where the retainer is either “slipped on or screwed” onto the first section, therefore, it is “selectively uncouplable”; see responses to arguments above for further clarification).


    PNG
    media_image1.png
    573
    865
    media_image1.png
    Greyscale


Claim 6, Gau discloses:
The pivoting joint of claim 5, further wherein the first section is an inlet (see annotated Fig. 1 above hereinafter) to a firefighting monitor (for naming purpose of the rejection, the “pivoting joint” is being referred to as the “firefighting monitor” in the claims) and the second section is an intermediate section (see annotated Fig. 1) of the firefighting monitor.
It is noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114. 

	Claim 13, Gau discloses:
The pivoting joint of claim 5, further comprising a seal channel (considered as 8 in Fig. 1) defined in the first section and a seal (considered as 9 in Fig. 1) positioned therein.

	Claim 14, Gau discloses:
The pivoting joint of claim 13, further wherein the seal fluidly seals the first bearing from the flow path (see Col. 3, Lines 41-42, where the seal is used to allow rotation and seal the first and second section to one another).

	Claim 15, Gau discloses:
The pivoting joint of claim 5, further wherein the second section contains a subsection (see annotated Fig. 1, where the subsection is defined as the “plug-in-part” (1) and the second section comprises the subsection) that is removable from the second section (see Col. 3, Lines 54 – 60, where the subsection is removable because a screw is used to hold the plug-in-part).

	Claim 16, Gau discloses:
The pivoting joint of claim 15, further wherein the second inboard bearing seat is defined in the subsection (see annotated Fig. 1, where the subsection comprises the both the first inboard and second inboard bearing seat).


    PNG
    media_image1.png
    573
    865
    media_image1.png
    Greyscale

	Claim 18, Gau discloses:
A method of assembling bearings of a firefighting monitor (see annotated Fig. 1 above), comprising: 
providing a first section of conduit (considered as the combination of 11 and 21 in Fig. 1), 
a second section of conduit (see annotated Fig. 1), 
a retainer (see annotated Fig. 1), and 
a plurality of bearings (see annotated Fig. 1); 
positioning the plurality of bearings (see annotated Fig. 1) along a first bearing seat (see annotated Fig. 1) defined in the first section of conduit (it can be seen that the bearings are positioned along the “first outboard bearing seat”); 
axially aligning the second section of conduit with the first section of conduit (see annotated Fig. 1, where both first and second sections are axially aligned); 
sliding a portion of the second section of conduit into the first section of conduit until a second bearing seat defined in the second section of conduit contacts the plurality of bearings (it can be seen that the second section would be required to insert into the first section before the retainer is placed over both sections); 
and coupling the retainer directly to the first section of conduit to substantially axially lock the second section of conduit to the first section of conduit (see annotated Fig. 1, where the retainer directly to the “first section”); 
wherein, when the retainer is coupled to the first section of conduit the second section of conduit rotates relative to the first section of conduit (see Col. 3, Lines 29 – 34).
It appears that one of ordinary skill in the art would be required to do the following steps because Gau discloses the structure and functionality of the firefighter monitor as shown in annotated Fig. 1.

	Claim 19, Gau discloses:
The method of claim 18, further comprising positioning a first O-ring (considered as 9 in Fig. 1) between the first section of conduit and the second section of conduit to fluidly seal the plurality of bearings from a flow path defined through the first and second section of conduit (see Col. 3, Lines 41-42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gau (U.S. Patent No. 6,003,907) in view of Ungchusri (U.S. Patent No. 6,164,707).
In regards to claim 1, Gau discloses: 
A firefighter monitor (for naming purposes of the rejection, a “ball-bearing joint” will be referred to as the “firefighter monitor” in the claims) comprising: 
a first section (considered as the combination of 11 and 21 in annotated Fig. 1) defining a first outboard bearing seat; 
a second section (see annotated Fig. 1) joined to the first section by a first pivot connection (see annotated Fig. 1, where the first pivot connection is between both the first and second section), 
the second section defining a first inboard bearing seat and a second inboard bearing seat;  
a first set of bearings and a second set of bearings spaced from one another and positioned in the first pivot connection along the first inboard bearing seat and the second inboard bearing seat of the second section (see annotated Fig. 1, where there are two bearing sets spaced from one another); and 
a retainer (considered as 10 in Fig. 1) selectively coupled to the first section (see Col. 3, Lines 46-50, where the retainer is either “slipped on or screwed” onto the first section, therefore, it is “selectively coupled”; see responses to arguments above for further clarification), the retainer defining a second outboard bearing seat (see annotated Fig. 1) for the second set of bearings; 
wherein, the first set of bearings are positioned between the first outboard bearing seat of the first section and the first inboard bearing seat of the second section (see annotated Fig. 1) and 
the second set of bearings are positioned between the second outboard bearing seat of the retainer and the second inboard bearing seat of the second section (see annotated Fig. 1); 
wherein, the first and second inboard bearing seats define an arc with each of the plurality of bearings, the center of the arc of contact defining a tangent (see the tangent line in annotated Fig. 1) angled with respect to a flow axis defined by the first pivot connection.
but does not explicitly disclose:
wherein, the first and second inboard bearing seats define an arc of contact. 
However, Ungchusri discloses a similar devices (for illustrative purposes, see Figs. 1-5) where, an inboard bearing seat (see Fig. 4B) defines an arc of contact (considered as 420 and 418 in Fig. 4B) with each of a plurality of bearings (see Fig. 4B), and
maximizing contact area between ball bearings and respective bearing seats minimizes brinelling (compare to Figs. 4A and 4B; see Col. 4, Lines 18-21), and 
either connector groove (considered as either 418 or 420) for an individual race can have the offset radius feature, or both grooves can have a reduced offset distance (see Col. 4, Lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the arcs of the first and second bearing seats of Gau to be in complete contact with the bearings such that the arcs of the bearing seats are the same circular shape of the bearing to minimize the effects of brinelling because Ungchusri discloses maximizing contact area between ball bearings and respective bearing seats minimizes brinelling (compare to Figs. 4A and 4B; see Col. 4, Lines 18-21).
In regards to the center of the arc of contact defining a tangent, it appears that modifying the arcs to be the same shape of ball bearings would still meet this limitation because Gau discloses only a portion (bottom of bearing and top right of bearing as shown in annotated Fig. 1 below) of the bearing in contact with the bearing seat. 

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gau in view of Ungchusri as applied to claim 1 above and in further view of King (U.S. Patent No. 2,312,341) 
In regards to claim 2, Gau discloses: 
The ball-bearing joint of claim 1, but does not disclose a third section joined to the second section by a second pivot connection.
However, King discloses similar device (see annotated Figs. 1 and 3 below) comprising different embodiments where: 
A first embodiment (see annotated Fig. 3) discloses a first section (see annotated Fig. 3) and a second section (see annotated Fig. 3) comprising a first pivot connection (see annotated Fig. 3), 
but does not disclose a third section joined to the second section by a second pivot connection, and 
a second embodiment (see Fig. 1) comprising a first section and a second section (see annotated Fig. 1) comprising a first pivot connection (see annotated Fig. 1), and 
a third section (see annotated Fig. 1) joined to the second section by a second pivot connection (see annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to try using either the embodiment as shown in Fig. 1 where the first section comprises two identical female ends comprising identical swivel connections that are perpendicular to one another OR the embodiment as shown in Fig. 3 where the first section comprises a female end comprising a swivel connection and a threaded connection end because King discloses that swivel joints are known to comprise either a configuration where the first section comprises a female end and a threaded end OR the first section comprises two female ends perpendicular to one another wherein each female end comprises an identical swivel joint connection (see Col. 1, Lines 1-5, where the invention “is related to swivel joints … more particular to swivel joints between sections of fluid carrying conduits”; see Col. 2, Lines 51-54, where both embodiments are similar; see Figs. 1 and 3, where both swivel joints are similar). 
In addition, there are a finite number of identified (Figs. 1 and 3) and predictable solutions where one of ordinary skill in the art would have a reasonable expectation of success of using either the configuration of Fig. 1 or Fig. 3 because both configurations are known and interchanging between one known configuration to another know configuration produces no new results.

    PNG
    media_image2.png
    804
    790
    media_image2.png
    Greyscale


	In regards to claim 3, King further discloses:
The firefighting monitor of claim 2, wherein the first pivot connection defines a first pivot axis (see annotated Fig. 1 above hereinafter), and the second pivot connection defines a second pivot axis (see annotated Fig. 1) substantially perpendicular to the first pivot axis.
	
	In regards to claim 4, Gau in view of King further discloses:
The firefighting monitor of claim 2, including a second plurality of bearings disposed between a pair of bearing seats of the second pivot connection (see annotated Fig. 1 of King, where both pivot connections are identical), 
the bearing seats defining an arc of contact with each of the second plurality of bearings (see annotated Fig. 1 of Gau, where the bearing seats define an arc of contact), 
the center of the arc of contact defining a tangent angled with respect to a flow axis defined by the second pivot connection (see annotated Fig. 1 of Gau, where there is a tangent angled with respect to a flow axis).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gau as applied to claim 5 above in view of Macintyre et al. (U.S. Patent No. 4,951,972).
In regards to claim 17, Gau discloses: 
The pivoting joint of claim 5, but does not disclose a locking mechanism. 
However, Macintyre discloses a similar pivoting joint (see Fig. 1) comprising ball bearings (considered as 8 in Fig. 1) and a locking mechanism (considered as the combination of a recess (11) and locking pin (9) in Fig. 1) used to selectively lock the rotation of the second section relative to the first section to obtain a desired orientation (see Col. 2, Lines 44-49). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Gau with a known technique of using a locking mechanism as taught by Macintyre to provide the additional benefit of locking the orientation between the first and second sections (see Col. 2, Lines 39 – 57 which describes how ball bearings and locking pins are known in the art). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eley et al. (U.S. Patent No. 9,261,212) discloses a swivel joint comprising a first section with an elbow. 
Stednitz (U.S. Patent No. 9,770,730) discloses a device similar to King. 
Brown (U.S. Patent No. 6,655,613) discloses a water turret. 
Chevallier (U.S. Patent No. 2,745,682) discloses a swivel coupling similar to King. 
Faccou (U.S. Patent No. 2,509,090) discloses different embodiments of swivel connectors. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679